Exhibit 10(n)

 

SUMMARY OF THE COMPENSATION OF NON-EMPLOYEE DIRECTORS OF

THE EMPIRE DISTRICT ELECTRIC COMPANY

 

Set forth below is a summary of the compensation provided to members of the
Board of Directors who are not officers or employees of Empire (“Non-Employee
Directors”). Directors who are also officers or employees of Empire do not
receive any compensation for duties performed as a Director.

 

Each Director who is not an officer or full-time employee of Empire is paid a
monthly retainer for his or her services as a Director at a rate of $22,500 per
annum. In addition, a fee of $1,000 ($1,500 for the Audit Committee) is paid to
each non-employee Director for each day the Directors meet and for each meeting
of a Committee of the Board that the Director attends in person or by telephone.
The Chairman of each Committee receives an annual retainer of $5,000 ($7,500 for
the Chairman of the Audit Committee) and the Chairman of the Board receives an
annual retainer of $50,000.

 

Our 2006 Stock Incentive Plan permits our Directors to receive shares of Common
Stock in lieu of all or a portion of any cash payment for services rendered as a
Director. In addition, a Director may defer all or part of any compensation
payable for his or her services under the terms of our Deferred Compensation
Plan for Directors. Amounts so deferred are credited to an account for the
benefit of the Director and accrue an interest equivalent at a rate equal to the
prime rate. A Director is entitled to receive all amounts deferred in a number
of annual installments following retirement, as elected by him or her.

 

In addition to the cash retainer and fees for non-employee Directors, we
maintain a Stock Unit Plan for non-employee Directors, which we refer to as the
Stock Unit Plan, to provide Directors the opportunity to accumulate compensation
in the form of common stock units. When implemented in 1998, the Stock Unit Plan
provided Directors the opportunity to convert cash retirement benefits earned
under our prior cash retirement plan for Directors into common stock units. All
eligible Directors who had benefits under the prior cash retirement plan
converted their cash retirement benefits to common stock units.  Each common
stock unit earns dividends in the form of common stock units and can be redeemed
for one share of common stock upon retirement or death of the Director or on a
date elected in advance by the Director with respect to awards made on or after
January 1, 2006. The number of units granted annually is calculated by dividing
the annual contribution rate, which is either the annual retainer fee or such
other amount as is established by the Compensation Committee of the Board of
Directors, by the fair-market value of our common stock on January 1 of the year
the units are granted. Common stock unit dividends are computed based on the
fair market value of our common stock on the dividend’s record date. During
2005, 1,642 units were converted to common stock by retired Directors, 9,529
units were granted for services provided in 2005 (based on an annual
contribution rate of $25,000), and 3,843 units were granted pursuant to the
provisions of the plan providing for the reinvestment of dividends on stock
units in additional stock units.

 

In accordance with Empire’s Corporate Governance Guidelines, Empire encourages
Directors to attend education programs relating to the responsibilities of
directors of public companies. The expenses for the Directors to attend these
courses are paid by Empire. Empire reimburses Directors for expenses incurred in
connection with their position as a Director

 

--------------------------------------------------------------------------------


 

including the reimbursement of expenses for transportation.  Empire maintains
$250,000 of business travel accident insurance for non-employee Directors while
traveling on Empire business.

 

--------------------------------------------------------------------------------